 1
     THOMAS A. JOHNSON, #119203
 2   Kristy M. Horton, #271250
     Law Office of Thomas A. Johnson
 3
     400 Capitol Mall, Suite 2560
 4   Sacramento, California 95814
     Telephone: (916) 422-4022
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                  )
     UNITED STATES OF AMERICA,                      )   Case No.: 2:18-cr-00192-TLN
10                                                  )
                   Plaintiff,                       )   DEFENDANT’S STIPULATION AND
11          v.                                      )   ORDER FOR CONTINUANCE OF J&S
12                                                  )
     ANDREW STEPHEN LUND,                           )   Date: December 5, 2019
13                                                  )   Time: 9:30 a.m.
                   Defendant.                       )   Judge: Hon. Troy L. Nunley
14                                                  )
15
16          IT IS HEREBY STIPULATED BY AND AMONG ALL PARTIES that the
17   Judgment and Sentencing scheduled for December 5, 2019, is continued to February 6,
18   2020, at 9:30 a.m. in the same courtroom. Defense counsel is requesting additional time
19   to prepare. The PSR schedule is to be amended as follows:
20
     Judgment and Sentencing date:                              February 6, 2020
21
     Reply or Statement                                         January 30, 2020
22
     Motion for Correction of the Pre-Sentence
23
     Report shall be filed with the court and                   January 23, 2020
24   served on the Probation Officer and opposing
     counsel no later than:
25
26   The Pre-Sentence Report shall be filed with
     the court and disclosed to counsel no later                January 16, 2020
27   than:
28


                                                                                               1
     Counsel’s written objections to the Pre-
 1
     Sentence Report shall be delivered to the             December 19, 2019
 2   Probation Officer and opposing counsel
     no later than:
 3
 4
 5
     IT IS SO STIPULATED.
 6
 7   DATED: November 12, 2019                        By:   /s/ Thomas A. Johnson
 8                                                         THOMAS A. JOHNSON
                                                           Attorney for Andrew Lund
 9
10
     DATED: November 12, 2019                              MCGREGOR W. SCOTT
                                                           United States Attorney
11
                                                     By: /s/ Amy Hitchcock
12                                                        AMY HITCHCOCK
                                                          Assistant U.S. Attorney
13
14                                               ORDER
15          IT IS SO ORDERED.
16   DATED: November 13, 2019
17
18                                                         Troy L. Nunley
                                                           United States District Judge
19
20
21
22
23
24
25
26
27
28


                                                                                          2
